OFFICE OF THE ATTORNEY    GENERAL   OF TEXAS
                 AUSTIN




                                    l&q   89,   1939
Hon. ?%rks Z. :.'cElchael,
                        ?.!a~
                            29, 1939, Page 2


     or vote for, or ooafimi the appointment to
     ady office, pooslt.S%m,
                           olerkehlp, esuploymont
     or duty, of any person related within the
     seocmd degree by aitinlty or within the third
     deffreeby oonsangutnltyto tho person so ep-
    pointin& or so voting, or to any other mew
    ber of eny such board, the Legislature,or
    court of whioh suoh person so appointiq ar
    VOti~8iay be (Lrsmber. when the 663tUFy,
    fees,  or ooqmmatian af uuoh appointee la
    to be paid for   dlmtly or .ipdireatly   out
    4f   or   from      pabiio    ihaas   4r   r486 of    ofdoe
    4fanykbdaroberaoterwbat6o8ver."~
         &Mole so1)8,i?e~%fmiI
                            Qlrll statutes of ?exa8,
lnp4ut,mdse8follous:,          .




           sa idapplbetlan a h & ble       la o o a p a deb
    bf astatmm%t eaaringlih6prc+b6blwre66lpfrr
    fZB8 f6fB6,OU6d66iOM     rad  Ow           tiantth b
    oolleotedby said dfY%oo dB           the f&m&l’
    year and the probabls   dl6bur6me r&h&oh          shall
    fnOhide       f&l    6ehdeS      Md    e.xpeMe6      Of   Se&d
    offloe;       and   said oorrrt  &ml&    make its ‘order
    atihorizlng         ~the appo&ntroont’of   6-h &putle~~~
    assistan end olerhr and flrtbe otn7onsatfua
    to be paid theu ulthia the Ua&ation% herein
    prescribedam bet-        tba noabartobe
    appoInted a6 In ,thaQisoretion of said wvurt
     Hon.   Farke   E.   l:W:ichael,
                                   Way 29, 1939, Pege 3




            horef.nefteraet out. The oompeneetlonwhich
            say be ollo3wd to the awputiea,aaoistmts
            or alarks above named for their 5omico6
            shell be a reasonable one, nat toeeroeed
            the rollouingtXUOUU&6t.r..*
               Thiede~~~+~&heere~~ruledthetti.
     appolntnentof a relative of the ocul66lo~~~rs*aourt b7
     another oounty otiiaer as a deputy is uot in violatlgn of
     ths pepotleeileu and that the feot thet the,a&eioneret
     ootmt sets the ntimberof deQutl66 to be appointed does
     uoteaouuttoa    aonflmmti~ofth~aypoinWatt.
                On Februa~  9, 1938, tbi6
     eu 0phla0   by HOD. R. 0, Wat4r6,
     eml,   that it was not a .tloletloa4f.    the aepot%a.
     a tp xo ellea to l
                      rgpoiut a6 hlr Msbtent          4r d6putr.a-
     6en of   a aouuty     aadeelener   after the ocml6slonar6
     eoPrt~druthoriedlthsappolotPsnf~of~h6~~7        in
     laoordauoewith Artl6le %9OS,
                                R-4     Civil 8tatUte6 of
     Tew.
               OnIkroh 6, l%S,'thl6 depu'tamittheldin~6iL
     oplnloa by ROD. 0. a Kennedy; Ibsl6t6ut  Attorney (knanl,
     ~ad~y~eriiiib616aiirot.ocwsinoimcbth4
     %ia&er6 ot the Od66iC6W2’6’ oourt utdd not be ~X'Ohibited~
     fmsaser ving as suo ha r dlb h is
                                     lppolotaeat bythe 6h6rlff
     +10&tethet6m6     of *lole4SS,F6a6l     CodeofTexu,or
     the allomuae of hle'eelery by the oaral8eioaere*court
     ooastltutea vlolatlon oi such nep6t&66 Zaw boaau6e the
     oomtqlssldnere*court did not eppolnt or rote for or aontirm
Ti,,nt               of ey,dsputy ahsrlff.
               On September 21, 1935; this dewmtment held in
     au opinion by Hon. Joe J. Aleup, Aesletant Attorney General,
     that a perwh related to $ho oounty judge in the prohlbf-
     tive degree mar serve a8 deputy clerk end the faat that
Hon. Parks 6. FoC'ichael,
                        By   29, 1939, Page 4


the cat-z&?isloners*
                  ocurt sets the number of Geputles
to be aprointcddoes not amount to a conflrrmtlon.
          This dwpartmenthold on Eeaember29% 1936,
in en oplnicn by Ron. Wllllem ~~oCrew,Attorney &mere1
of Texea, that the erpointnwntof an uncle of one of
the zmzbcre of tho ccumlsslcneretocurt a8 e:mistant
dl?frict attannepwns not a violation of tha nepotieni
1s~;cf tlw state of Texas.
          On Jul7 6, 1939, thie departwait held in an
oplnlon by Ilan.Ji H. Broedhuret,Aselstent. Attoraa
General, that eppolntmentof a relative of the OC6I&6lOU~
arat ocurt by another oount7 aiiloer ee a deput7na not
in vlolatlon of tlb8nepotism 3aw.
          U&rtheprmUlans      ofhrtloleS902, Revleed
Civil Statutes the crow&y ortioer dealrIng deputlea,
make8 ~tbeap&etlon   outlined lq slad .ertioleg thh ;
eommbalonirrs*
             oourt for the authorrlty
                                    fo
dept 166. The ocamls614amrs*wurt graat6Fit
to appoint to the oYfiaV aul seta.the aa&r7 ba@m'
appointmentis mida. Tbb~eOImitWIi0WT8'OQU&h6a6
authorityto attempt to dealguete whcenthe offloor ahell
&TO:    end is apeoIfieallyforbidden to do w'b7 thle
          9%eocsim%aelonwa~aourt dcesnoteellrirrtge
appaiu&.

           IBanallerto7ollrrirlwtqtraa%lan,Jou~irera-
6peotfullyadvl6edth6t it is the api6bn ofthi6bp6rt-
rent  that it la aat a vloletlfm0r the wpotlm law for
the dletrlat olerk to appoint a deput7 dlstrlot alerk
who if3a sister of the eating eqmty judge ab the eount7.
You are furtherreapeatful37advlaedthet It iethe apin-
 ion of this departmentthat in aueh @easethe eomlaslonera*
 aourt does not ocnflrm the appolntetent.
         Bllthrer'erenoeto pour second questlonifou ere
respeotfullyadvlsad that this departwnt hes repeatddl.7
ruled thvt relatlcnshlpby aff'inityInaludes only the re-
letlonshlpof the husband to his wire's blood kindred or
!lon.%x-k6 E. ~?clr'lohasl,'May
                            29, 1939, Page 5


relntiviskip cf the w;ifeto the hur;bcnd*n
                                         blood kindred,
cm? that.person related only by affinity tc the hus-
bbnd are net related to the wife and vioe.versa phrsons
reInted only by ailinity to the wife are not reiatcd to
thr:husband. We respectiullyrerer you to the opinion
of this department.written February 16, 1918, by &xi.
c. A. Lwoeten,AssistantAttorney General.
          kffinity is the tie wl&h exists between one
member of'a marriage and the blood relations oi the other
member; it arlsee in aonsequenoa0S a marriage. 8 W
fur., 300.40. i
          There i8 no atrinlty botwoon the nlibrunof
both the husbandandrlra, such aa abrottir M$&hu6-
baaa and a .alstorai the wlfk   T%la is tor&kd?bythe



the wife of litigant*88Qn lma not related'bydwnlty,
to the tit&at ts .alnqllalUyliiafrom sitting in the
bBUB9. lUlllam~ ~6. Fr#tSr, 2SS SW lZOT

          On SeptaOmr 26,1998, this deparkarat lmM
in anoplnlonby Hod, R. f.Oray. Assistant Attorney
General, that a dlstriat olork oould not employ amhi
deputy the wife of hip wife.8 fatbe, aaid wife not kirig
the mother of the We   of the dlstrlot olerk, and would
be in the prohfbltivodegree mad the same affective re-
latlmshlp by.nW3,nit.y:l'hlsopinion is hersby axprom-
ly overruledand vithdrrrro,
          You are therefore respectfully adrise that  in
answer to your stoond question it.is the opinion of this
departmentthat-the dlatrfot clerk ia not related by
affinity to h1.es8ep-mother-in-law. You are Surthorre-
epeotrullyadvised that it la the opinion of this depnrt-
sent that the difstriatolerk would not violate the nepotism
the 1~ in en?loying MS   mid   stop-mthcr-in-law as
his a.cpty.
         2ustin!- that tI?lsnnfiwersyear inquiry, we
are
                               Very truly yours